FILED
                             NOT FOR PUBLICATION                              NOV 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIET DAVIDIAN,                                 No. 12-71966

               Petitioner,                       Agency No. A075-668-742

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       On January 29, 2015, the court granted the government’s unopposed motion

to hold proceedings in abeyance, and subsequently granted two continuances of the

abeyance. On October 29, 2015, the government informed the court that Juliet

Davidian, a native of Iran and a citizen of Armenia, is not a candidate for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prosecutorial discretion, and requested that this case move forward. The abeyance

is hereby lifted.

       Davidian petitions for review of the Board of Immigration Appeals’ (“BIA”)

order denying her motion to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen and review de novo constitutional claims. Mohammed v. Gonzales, 400
F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       The BIA did not abuse its discretion in denying Davidian’s second motion to

reopen as time- and number-barred, where Davidian filed the motion more than

four years after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and

has still not shown the due diligence required for equitable tolling of the filing

deadline, see Avagyan v. Holder, 646 F.3d 672, 679-80 (9th Cir. 2011) (equitable

tolling is available to an alien who is prevented from timely filing motion to reopen

due to deception, fraud or error, as long as petitioner exercises due diligence in

discovering such circumstances).

       Davidian’s contention that the BIA failed to consider all relevant evidence is

not supported by the record. See Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011)

(the BIA is not required to “discuss each piece of evidence submitted”).




                                                                               12-71966
      Because the BIA committed no error in denying Davidian’s motion to

reopen, it follows that the BIA did not violate her due process rights. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an

alien must show error and prejudice).

      PETITION FOR REVIEW DENIED.




                                                                              12-71966